Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,119,209 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner notes that the stated error was corrected in RE47879. See MPEP 1414(II).  Therefore, the stated error is not an appropriate error since the error has already been corrected.
The Examiner notes although the two error statements are not identical, the error statements are similar in that they both relate to the same limitation “a two dimensional (2D) antenna array [current N of antenna elements [parent reissue]” of original claim 1. In either case, the basis for the reissue is not proper since the error has already been corrected in  parent reissue RE47879.  

Claims 19-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Examiner notes that each of the independent claims 19, 24 29, and 34 recite in its preamble “at least one channel state information reference signal”.  
The body of each respective independent claim however recites limitations directed to at least two CSI-RS configurations.
 Thus, the claims lack any limitation directed to covering the preamble which is directed to at least a single CSI-RS. 

The Examiner notes that dependent claims 20-23, 25-28, 30-33 and 35-38 are likewise rejected for the same reason. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 19, 29, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19/20, 29/30, and 34/35 of U.S. Patent No. RE47879. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application are broader and thus covered by the respective claims of RE47879. 
US Patent Application 16/781,836
RE47879
19. A method for receiving at least one channel state information reference signal (CSI-RS), the method comprising: 

34. A method for receiving channel state information reference signal (CSI-RS), comprising:
receiving at least two CSI-RS configurations; 

receiving information on a same number of antenna ports; receiving information on at least two CSI-RS configurations, wherein the same number of antenna ports is associated with aggregation of the at least two CSI-RS configurations and the at least two CSI-RS configurations include a first CSI-RS configuration and a second CSI-RS configuration; 
identifying a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 

identifying the same number of antenna ports associated with the aggregation of the at least two CSI-RS configurations; 
receiving CSI-RSs in the subframe based on the number of antenna ports.  

receiving a first CSI-RS corresponding to the same number of antenna ports and the first CSI-RS configuration and a second CSI-RS corresponding to the same number of antenna ports and the second CSI-RS configurations.

35. The method of claim 34, wherein one subframe configuration is set for the at least two CSI-RS configurations, and the at least two CSI-RS configurations are aggregated in a subframe.




US Patent Application 16/781,836
RE47879
29. A method for transmitting at least one channel state information reference signal (CSI-RS), the method comprising:
29. A method for transmitting channel state information reference signal (CSI-RS) by a base station, the method comprising: 
 transmitting at least two CSI-RS configurations, wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe;
identifying a same number of antenna ports associated with aggregation of each of at least two CSI-RS configurations, the at least two CSI-RS configurations including a first CSI-RS configuration and a second CSI-RS configuration, transmitting information on the same number of antenna ports; transmitting information on the at least two CSI-RS configurations; and 
and transmitting CSI-RSs in the subframe based on the number of antenna ports.
transmitting a first CSI-RS corresponding to the same number of antenna ports and the first CSI-RS configuration and a second CSI-RS corresponding to the same number of antenna ports and the second CSI-RS configurations.

30. The method of claim 29, wherein one subframe configuration is set for the at least two CSI-RS configurations, the at least two CSI-RS configurations are aggregated in a subframe.




As set forth above, claim 29 is broader than claim 29/30 of RE47879 and thus is not patentably distinct. 


US Patent Application 16/781,836
RE47879
34. A base station for transmitting at least one channel state information reference signal (CSI-RS), the base station comprising: 
19. (New/Twice Amended) An apparatus in a base station for transmitting channel state information reference signal (CSI-RS), the apparatus comprising: 
a transceiver configured to transmit at least two CSI-RS configurations, wherein a number of antenna ports is associated with aggregation of the 


a transceiver configured to: transmit information on the same number of antenna ports, transmit information on the at least two CSI-RS configurations, and transmit a first CSI-RS corresponding to the same number of antenna ports and the first CSI-RS configuration and a second CSI-RS corresponding to the same number of antenna ports and the second CSI-RS configuration.  


20. The apparatus of claim 19, wherein one subframe configuration is set for the at least two CSI-RS configurations, the at least two CSI-RS configurations are aggregated in a subframe.




As set forth above, claim 34 is broader than claim 19/20 of RE47879 and thus is not patentably distinct. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 19-22, 24-27, 29-32, and 34-37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kang et al. US Patent 9,179,3511.
Regarding claim 19:
A method for receiving at least one channel state information reference signal (CSI-RS), the method comprising: 
Kang discloses that CSI-RS has up to 32 different configurations in order to decrease inter-cell interference (ICI) in a multi-cell environment (col. 8, lines 1-4).  In addition, Kang discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell (col. 8, lines 5-7). 
receiving at least two CSI-RS configurations; 
See Table 1 in col. 9 which discloses a CSI-RS configuration in a case of a normal CP. As set forth therein, the CSI-RS is transmitted in a DL slot.  See also col. 14, lines 5-53 (which includes Table 4). See also col. 20, lines 60-col. 21, line 24 which discloses receiving multiple CSI-RS configurations. 
identifying a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 
See Table 1 (col. 9) which discloses a CSI-RS configuration in a case of a normal CP. AS shown therein, based on the number of antenna ports (1 or 2, 4 or 8) several CSI-RS configurations are associated therewith. See also Table 2. 
Kang also discloses CSI-RS can be transmitted in a subframe in accordance with Table 3.  
See col. 18, lines 43-57 which discloses the determination of the number of antenna ports and the association of CSI-RS. 
Kang discloses in LTE, the cell ID of the virtual cell can be reported by being included in a neighbor cell list, and can be transmitted by adding information such as a CSI-RS configuration number for the virtual cell, the number of antenna ports, etc., to ‘NeighCellConfig IE’. Alternatively, some of the 
With reference to Table 4, Kang discloses “, ‘antennaPortsCount’ denotes the number of antenna ports used for CSI-RS transmission. ‘resourceConfig’ denotes a parameter indicating a CSI-RS configuration, and ‘subframeConfig’ indicates ICSI-RS ‘zeroTxPowerResourceConfigList’ and ‘zeroTxPowerSubframeConfig’ are parameters related to configuration of a CSI-RS having zero transmission power. The CSI-RS-Config IE can be transmitted by including the virtual cell specific parameter. For example, information indicating a specific number of virtual cells and indicating a specific method can be included in ‘CSI-RS-Config IE’, wherein all ‘antennaPortsCount’ CSI-RS ports are transmitted by being divided according to the specific method by the specific number of virtual cells. That is, the number of virtual cells which share the same number of CSI-RS configurations and/or mapping information between the virtual cells and the CSI-RS port number can be included.” See col. 14, lines 38-53. 
receiving CSI-RSs in the subframe based on the number of antenna ports.  
	Kang discloses according to the CSI-RS configuration number, a resource element for transmitting a CSI-RS depending on the number of antenna ports can be determined. See col. 18, lines 43-57.  Kang also discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell, and is given between neighboring cells as much different as possible. See also Figures 13 and 14. 

Regarding claim 20:
The method of claim 19, wherein one subframe configuration is set for both of the at least two CSI-RS configurations.  
	See Fig. 14 and col. 20, lines 60-64
Regarding claim 21:
The method of claim 19, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See Fig. 14 and col. 20, lines 60-64
Regarding claim 22:
The method of claim 19, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations. 
See Table 1 in col. 9

Regarding claim 24:
 A user equipment for receiving at least one channel state information reference signal (CSI-RS), the user equipment comprising: 
Kang discloses that CSI-RS has up to 32 different configurations in order to decrease inter-cell interference (ICI) in a multi-cell environment (col. 8, lines 1-4).  In addition, Kang discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell (col. 8, lines 5-7). 
a transceiver configured to receive at least two CSI-RS configurations; and 
See Table 1 in col. 9 which discloses a CSI-RS configuration in a case of a normal CP. As set forth therein the CSI-RS is transmitted in a DL slot.  See also col. 14, lines 5-53 (which includes Table 4). See also col. 20, lines 60-col. 21, line 24 which discloses receiving multiple CSI-RS configurations. 
See also Fig. 20 which shows that the user equipment (200) includes a RF unit (230). 
a processor configured to identify a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe, 
See also Fig. 20 which shows that the user equipment (200) includes a processor 210.  
See Table 1 (col. 9) which discloses a CSI-RS configuration in a case of a normal CP. AS shown therein, based on the number of antenna ports (1 or 2, 4 or 8) several CSI-RS configurations are associated therewith. See also Table 2. 
Kang also discloses CSI-RS can be transmitted in a subframe in accordance with Table 3.  

Kang discloses in LTE, the cell ID of the virtual cell can be reported by being included in a neighbor cell list, and can be transmitted by adding information such as a CSI-RS configuration number for the virtual cell, the number of antenna ports, etc., to ‘NeighCellConfig IE’. Alternatively, some of the virtual cell specific parameters can be reported to the UE by being included in ‘CSI-RS-Config IE’. See col. 14, lines 10-16. 
With reference to Table 4, Kang discloses “, ‘antennaPortsCount’ denotes the number of antenna ports used for CSI-RS transmission. ‘resourceConfig’ denotes a parameter indicating a CSI-RS configuration, and ‘subframeConfig’ indicates ICSI-RS ‘zeroTxPowerResourceConfigList’ and ‘zeroTxPowerSubframeConfig’ are parameters related to configuration of a CSI-RS having zero transmission power. The CSI-RS-Config IE can be transmitted by including the virtual cell specific parameter. For example, information indicating a specific number of virtual cells and indicating a specific method can be included in ‘CSI-RS-Config IE’, wherein all ‘antennaPortsCount’ CSI-RS ports are transmitted by being divided according to the specific method by the specific number of virtual cells. That is, the number of virtual cells which share the same number of CSI-RS configurations and/or mapping information between the virtual cells and the CSI-RS port number can be included.” See col. 14, lines 38-53. 
wherein the transceiver is configured to receive CSI-RSs in the subframe based on the number of antenna ports.  
Kang discloses according to the CSI-RS configuration number, a resource element for transmitting a CSI-RS depending on the number of antenna ports can be determined. See col. 18, lines 43-57.  Kang also discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell, and is given between neighboring cells as much different as possible. See also Figures 13 and 14. 

Regarding claim 25:
The user equipment of claim 24, wherein one subframe configuration is set for both the at least two CSI-RS configurations.  
	See Fig. 15 and col. 20, lines 60-64

Regarding claim 26:
The user equipment of claim 24, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See Fig. 14 and col. 20, lines 60-64

Regarding claim 27:
The user equipment of claim 24, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
See Table 1 in col. 9
 
Regarding claim 29:
A method for transmitting at least one channel state information reference signal (CSI-RS), the method comprising: 
Kang discloses that CSI-RS has up to 32 different configurations in order to decrease inter-cell interference (ICI) in a multi-cell environment (col. 8, lines 1-4).  In addition, Kang discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell (col. 8, lines 5-7). 
transmitting at least two CSI-RS configurations, 
See Table 1 in col. 9 which discloses a CSI-RS configuration in a case of a normal CP. As set forth therein the CSI-RS is transmitted in a DL slot.  See also col. 14, lines 5-53 (which includes Table 4). See also col. 20, lines 60-col. 21, line 24 which discloses receiving multiple CSI-RS configurations. 
wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 
See Table 1 (col. 9) which discloses a CSI-RS configuration in a case of a normal CP. AS shown therein, based on the number of antenna ports (1 or 2, 4 or 8) several CSI-RS configurations are associated therewith. See also Table 2. 
Kang also discloses CSI-RS can be transmitted in a subframe in accordance with Table 3.  
See col. 18, lines 43-57 which discloses the determination of the number of antenna ports and the association of CSI-RS. 
Kang discloses in LTE, the cell ID of the virtual cell can be reported by being included in a neighbor cell list, and can be transmitted by adding information such as a CSI-RS configuration number for the virtual cell, the number of antenna ports, etc., to ‘NeighCellConfig IE’. Alternatively, some of the virtual cell specific parameters can be reported to the UE by being included in ‘CSI-RS-Config IE’. See col. 14, lines 10-16. 
With reference to Table 4, Kang discloses “, ‘antennaPortsCount’ denotes the number of antenna ports used for CSI-RS transmission. ‘resourceConfig’ denotes a parameter indicating a CSI-RS configuration, and ‘subframeConfig’ indicates ICSI-RS ‘zeroTxPowerResourceConfigList’ and ‘zeroTxPowerSubframeConfig’ are parameters related to configuration of a CSI-RS having zero transmission power. The CSI-RS-Config IE can be transmitted by including the virtual cell specific parameter. For example, information indicating a specific number of virtual cells and indicating a specific method can be included in ‘CSI-RS-Config IE’, wherein all ‘antennaPortsCount’ CSI-RS ports are transmitted by being divided according to the specific method by the specific number of virtual cells. That is, the number of virtual cells which share the same number of CSI-RS configurations and/or mapping information between the virtual cells and the CSI-RS port number can be included.” See col. 14, lines 38-53. 
transmitting CSI-RSs in the subframe based on the number of antenna ports.  


Regarding claim 30:
The method of claim 29, wherein one subframe configuration is set for both of the at least two CSI-RS configurations.  
	See Fig. 14 and col. 20, lines 60-64

Regarding claim 31:
The method of claim 29, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See Fig. 14 and col. 20, lines 60-64

Regarding claim 32:
The method of claim 29, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
See Table 1 in col. 9

Regarding claim 34:
A base station for transmitting at least one channel state information reference signal (CSI-RS), the base station comprising: 

a transceiver configured to transmit at least two CSI-RS configurations, 
See Table 1 in col. 9 which discloses a CSI-RS configuration in a case of a normal CP. As set forth therein the CSI-RS is transmitted in a DL slot.  See also col. 14, lines 5-53 (which includes Table 4). See also col. 20, lines 60-col. 21, line 24 which discloses receiving multiple CSI-RS configurations. 
See Fig. 20 which shows the base station 100 includes a RF unit 130, processor 110 and memory 120. . 
wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe, and 
See Table 1 (col. 9) which discloses a CSI-RS configuration in a case of a normal CP. AS shown therein, based on the number of antenna ports (1 or 2, 4 or 8) several CSI-RS configurations are associated therewith. See also Table 2. 
Kang also discloses CSI-RS can be transmitted in a subframe in accordance with Table 3.  
See col. 18, lines 43-57 which discloses the determination of the number of antenna ports and the association of CSI-RS. 
Kang discloses in LTE, the cell ID of the virtual cell can be reported by being included in a neighbor cell list, and can be transmitted by adding information such as a CSI-RS configuration number for the virtual cell, the number of antenna ports, etc., to ‘NeighCellConfig IE’. Alternatively, some of the virtual cell specific parameters can be reported to the UE by being included in ‘CSI-RS-Config IE’. See col. 14, lines 10-16. 
With reference to Table 4, Kang discloses “, ‘antennaPortsCount’ denotes the number of antenna ports used for CSI-RS transmission. ‘resourceConfig’ denotes a parameter indicating a CSI-RS configuration, and ‘subframeConfig’ indicates ICSI-RS ‘zeroTxPowerResourceConfigList’ and ‘zeroTxPowerSubframeConfig’ are parameters related to configuration of a CSI-RS having zero 
transmit CSI-RSs in the subframe based on the number of antenna ports.  
	Kang discloses according to the CSI-RS configuration number, a resource element for transmitting a CSI-RS depending on the number of antenna ports can be determined. See col. 18, lines 43-57.  Kang also discloses the configuration for the CSI-RS differs depending on the number of antenna ports in a cell, and is given between neighboring cells as much different as possible. See also Figures 13 and 14. 

Regarding claim 35:
The base station of claim 34, wherein one subframe configuration is set for both the at least two CSI-RS configurations.  
See Fig. 14 and col. 20, lines 60-64

Regarding claim 36:
The base station of claim 34, wherein a resource configuration for each of the at least two CSI-RS configurations is set respectively.  
See Fig. 14 and col. 20, lines 60-64

Regarding claim 37:
The base station of claim 34, wherein a number of antenna ports per a CSI-RS configuration is same for the at least two CSI-RS configurations.  
See Table 1 in col. 9

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 28, 33 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang in view of Luo et al. US Patent Pub. 2012/0208541.
Regarding claim 23:
The method of claim 19, wherein codebook information is received for the at least two CSI-RS configurations.  
Regarding claim 28:
The user equipment of claim 24, wherein codebook information is received for the at least two CSI-RS configurations. 
Regarding claim 33:
The method of claim 29, wherein codebook information is transmitted for the at least two CSI-RS configurations. 
Regarding claim 38:
The base station of claim 34, wherein codebook information is transmitted for the at least two CSI-RS configurations. 
	Kang, as set forth above, discloses of receiving a plurality of CSI-RS configurations.  Kang, however, does not specifically discloses wherein codebook information is received for the CSI-RS configurations.
	Nonetheless, Luo is directed to a method for transmitting and receiving a CSI-RS in a wireless communication system supporting multiple antennas. .  Luo discloses paragraph [0070] that “UEs may receive data transmissions with CSI-RS and may provide CSI feedback”.  In paragraph [0090], Luo discloses “When the UE is within the coverage of one or more of the RRHs or the eNB, the codebook 1501 may indicate the appropriate RRHs (or eNB) for receiving transmissions. For example, when the UE is at location A (i.e., within coverage of RRH0), the CSI feedback associated with CSI-RS port 15 may be stronger (e.g., 1) compared to the CSI feedback associated with the remaining CSI-RS ports (e.g., 0 or 0.1), as indicated by codebook 15011.”
	Thus, Luo discloses that it was known to receive codebook information for the CSI-RS configurations
	Therefore it would have been obvious to one of ordinary skill in the art to receive/transmit codebook information. As explained by Luo, codebooks can be used in order to take into account proper path losses to TxPs. See also paragraph [0073] which discloses that codebooks allow for more efficient cross TxP CSI feedback. 

Claim(s) 19, 24,  29, and 34 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Qu et al. US Patent Pub. 20120176939.
Regarding claim 19:
A method for receiving at least one channel state information reference signal (CSI-RS), the method comprising: 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information…. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
receiving at least two CSI-RS configurations; 
See paragraphs [0058-0060] which discloses multiple CSI-RS configurations are received. 
See also paragraph [0042] which discloses “additional CSI-RS is transmitted in resource elements designated as muted to Rel-10 UE, and as a result, the additional CSI-RS will be ignored by the Rel-10 UE. UE capable of supporting embodiments such as those disclosed herein, however, may use the additional CSI-RS to provide support for a greater number of antenna ports if the additional CSI-RS is signaled to the UE.”
identifying a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information. It should be noted that in the embodiment illustrated in FIG. 6, the eNodeB transmits legacy CSI-RS information as well as improved CSI-RS information. The CSI-RS configuration information 
receiving CSI-RSs in the subframe based on the number of antenna ports.  
	See Fig. 5 and paragraph [0052] which discloses “configuring different additional CSI-RS ports in different subframes for a UE. CSI-RS patterns can be configured differently for different subframes for a UE. The signaling may inform the UE of two sets of CSI-RS antenna ports. For example, FIG. 5 illustrates a first subframe 500 and a second subframe 502, wherein the first subframe 500 represents subframe i (i is an integer) and the second subframe 502 represents subframe j (j is an integer different from i).”

Regarding claim 24:
 A user equipment for receiving at least one channel state information reference signal (CSI-RS), the user equipment comprising: 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information…. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
a transceiver configured to receive at least two CSI-RS configurations; and 
See Fig. 10 which shows a user equipment with a transmitter/receiver. 
See paragraphs [0058-0060] which discloses multiple CSI-RS configurations are received. 
See also paragraph [0042] which discloses “additional CSI-RS is transmitted in resource elements designated as muted to Rel-10 UE, and as a result, the additional CSI-RS will be ignored by the Rel-10 UE. UE capable of supporting embodiments such as those disclosed herein, however, may use the 
a processor configured to identify a number of antenna ports, the number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe, 
See Fig. 10 which shows a user equipment with a processor 1015. 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information. It should be noted that in the embodiment illustrated in FIG. 6, the eNodeB transmits legacy CSI-RS information as well as improved CSI-RS information. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
wherein the transceiver is configured to receive CSI-RSs in the subframe based on the number of antenna ports.  
	See Fig. 5 and paragraph [0052] which discloses “configuring different additional CSI-RS ports in different subframes for a UE. CSI-RS patterns can be configured differently for different subframes for a UE. The signaling may inform the UE of two sets of CSI-RS antenna ports. For example, FIG. 5 illustrates a first subframe 500 and a second subframe 502, wherein the first subframe 500 represents subframe i (i is an integer) and the second subframe 502 represents subframe j (j is an integer different from i).”

Regarding claim 29:
A method for transmitting at least one channel state information reference signal (CSI-RS), the method comprising: 

transmitting at least two CSI-RS configurations, 
See paragraphs [0058-0060] which discloses multiple CSI-RS configurations are received. 
See also paragraph [0042] which discloses “additional CSI-RS is transmitted in resource elements designated as muted to Rel-10 UE, and as a result, the additional CSI-RS will be ignored by the Rel-10 UE. UE capable of supporting embodiments such as those disclosed herein, however, may use the additional CSI-RS to provide support for a greater number of antenna ports if the additional CSI-RS is signaled to the UE.”
wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe; and 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information. It should be noted that in the embodiment illustrated in FIG. 6, the eNodeB transmits legacy CSI-RS information as well as improved CSI-RS information. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
transmitting CSI-RSs in the subframe based on the number of antenna ports.  
	See Fig. 5 and paragraph [0052] which discloses “configuring different additional CSI-RS ports in different subframes for a UE. CSI-RS patterns can be configured differently for different subframes for 

Regarding claim 34:
A base station for transmitting at least one channel state information reference signal (CSI-RS), the base station comprising: 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration information…. The CSI-RS configuration information may comprise, for example, the antenna port configuration information, resource element muting configuration information, antenna port groupings configuration information, scrambling code configuration information”.
a transceiver configured to transmit at least two CSI-RS configurations, 
See paragraphs [0058-0060] which discloses multiple CSI-RS configurations are received. 
See also paragraph [0042] which discloses “additional CSI-RS is transmitted in resource elements designated as muted to Rel-10 UE, and as a result, the additional CSI-RS will be ignored by the Rel-10 UE. UE capable of supporting embodiments such as those disclosed herein, however, may use the additional CSI-RS to provide support for a greater number of antenna ports if the additional CSI-RS is signaled to the UE.”
wherein a number of antenna ports is associated with aggregation of the at least two CSI-RS configurations in a subframe, and 
See paragraph [0062] which discloses “[t]he process begins in step 610, wherein the eNodeB transmits the CSI-RS configuration information to the UE. In this embodiment, the CSI-RS configuration information is specific to the UE, although multiple UE may have the same CSI-RS configuration 
transmit CSI-RSs in the subframe based on the number of antenna ports.  
	See Fig. 5 and paragraph [0052] which discloses “configuring different additional CSI-RS ports in different subframes for a UE. CSI-RS patterns can be configured differently for different subframes for a UE. The signaling may inform the UE of two sets of CSI-RS antenna ports. For example, FIG. 5 illustrates a first subframe 500 and a second subframe 502, wherein the first subframe 500 represents subframe i (i is an integer) and the second subframe 502 represents subframe j (j is an integer different from i).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferee:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that US Patent 9,179,351 is based on WO2012/0099322 which was filed on Nov. 7, 2011. The International Application, was published in English and designated the US. In addition, WO2012/099322 claims priority to US Provisional Application 61/434,398.